Citation Nr: 1110689	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  00-11 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for major depression.

2.  Entitlement to service connection for polyarthralgia, claimed as atrophy of the left leg, a lumbosacral condition and a left hip condition, to include as secondary to a service-connected bilateral knee disorder.


3.  Whether a timely Notice of Disagreement has been received to a January 2009 rating decision with respect to the issues of service connection for a right hip condition and atrophy of the right vastus medialis of the oblique quadriceps.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training on March 1979 to June 1979 and on active duty from April 1981 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision of the Boston, Massachusetts Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in July 2010.  A transcript of that hearing has been associated with the claims file.  This case has since been transferred to the Manchester, New Hampshire VARO.

The issues of entitlement to service connection for polyarthralgia, claimed as atrophy of the left leg, a lumbosacral condition and a left hip condition, to include as secondary to a service-connected bilateral knee disorder, and whether a timely Notice of Disagreement has been received to a January 2009 rating decision with respect to the issues of service connection for a right hip condition and service connection for atrophy of the right vastus medialis of the oblique quadriceps, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 15, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative, that a withdrawal of the issue of an initial disability rating in excess of 70 percent for major depression, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of an initial disability rating in excess of 70 percent for major depression by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran and his representative have withdrawn the issue of an initial disability rating in excess of 70 percent for major depression, and, hence, there remain no allegations of errors of fact or law for appellate consideration on this particular issue.  As such, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The issue of an initial disability rating in excess of 70 percent for major depression is dismissed.

REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to the issues of service connection for polyarthralgia, claimed as atrophy of the left leg, a lumbosacral condition and a left hip condition, to include as secondary to a service-connected bilateral knee disorder and whether a timely Notice of Disagreement has been received to a January 2009 rating decision with respect to the issues of service connection for a right hip condition and atrophy of the right vastus medialis of the oblique quadriceps.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Service Connection 

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current polyarthralgia, claimed as atrophy of the left leg, a lumbosacral condition and a left hip condition, is related to his active service.  During a July 2010 videoconference hearing, the Veteran testified that his polyarthralgia and osteoarthritis first began in 1981 during his active service, at which time he received treatment in Subic Bay, Philippines and at the Lowry Air Force base.  He also stated he was currently receiving treatment for his osteoarthritis and polyarthralgia.  The Veteran testified that his VA physicians had also stated that there was a relationship between his osteoarthritis and polyarthralgia of the left leg, left hip and lumbosacral strain and his service-connected bilateral knee conditions.  

Service treatment records reflect that the Veteran reported a history of recurrent back pain and leg cramps upon separation from his active duty for training in June 1979, with no abnormalities of the spine or lower extremities noted on clinical evaluation.  A March 1981 entrance examination reflects no findings of any spine or lower extremity abnormalities and none were reported at this time.  In November 1981, the Veteran was treated for trauma to the left leg with findings related only to the left knee.  In March 1982, he was treated for complaints of hip pain.  In August 1982 the Veteran was treated for right hip pain and the in-service treatment provider noted bilateral wasting of the "VMO's" (vastus medialis obliques).  No further problems with the lumbar spine or lower extremities were noted.  

Private and VA medical records from November 1986 to July 2009 reflect that the Veteran was variously treated for and diagnosed with multiple painful joints, diffuse pain syndrome, polyarthralgia, chronic pain syndrome, diffuse polyarthralgia, multiple musculoskeletal complaints, musculoskeletal pain of unknown etiology, lower extremity arthralgias, significant muscle atrophy, chronic hip pain, bilateral arthritis of the hips, left greater trochanteric bursitis, osteoarthritis of the left hip, arthritis of the hips, chronic back pain, degenerative joint disease, mild degenerative changes of the lumbar spine and degenerative disease of the lumbosacral spine.  These records reflect that the Veteran had reported a history of hip pain beginning in service as well as an onset of bilateral knee pain in service with hip pain developing from an altered gait due to knee problems.  

In a May 1992 private medical report, the Veteran was noted to have pain in both hips for the past 10 years.  Also, in a May 1992 private rheumatology evaluation, the physician noted in his impression that the Veteran had probable quadriceps atrophy and he believed that the Veteran's hip pain may be related to abnormal weight distribution with the hips.  A June 1992 private report noted the approximate date of onset of polyarthralgia was in 1990.  In December 1992, a private psychiatrist concluded that the requirements of the Veteran's service aggravated his preexisting knee condition, causing chondromalacia and subsequent osteoarthritis in both knees and hips.  Finally, in December 1992, a private vocational rehabilitation counselor reported that as a result of his injuries sustained in the line of duty, the Veteran was "medically boarded" from service and thereafter it was discovered that he had severe and progressive arthritis and lumbar lordosis which continually deteriorated in multiple complications of his musculoskeletal system.  

In considering that the Veteran is service-connected for bilateral knee disorders, the in-service treatment for hip pain and muscle atrophy, the post service medical evidence of current problems of the hips, muscle atrophy and lumbar spine, the Veteran's lay contentions that these disabilities have existed since his active service and were aggravated by his bilateral knees, and the private medical records indicating a possible relationships between the Veteran's atrophy of the left leg, lumbosacral condition and left hip condition and his active service and bilateral knee disorders, the Board finds that VA examinations are necessary to obtain an opinion as to whether the Veteran's polyarthralgia, to include atrophy of the left leg, a lumbosacral condition and a left hip condition, are related to, caused by or aggravated by his military service or whether the Veteran's atrophy of the left leg, a lumbosacral condition and a left hip condition were caused or aggravated by his service-connected bilateral knee disabilities.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Whether Notice of Disagreement was Timely

In a January 6, 2009 rating decision, the Veteran's claims for service connection for a right hip condition and atrophy of the right vastus medialis of the oblique quadriceps were denied.  Notice of this rating decision was sent on January 12, 2009.  

In a statement dated January 15, 2010 and received by the RO on January 15, 2010, the Veteran expressed his disagreement with the January 6, 2009 rating decision with regard to the issues of service connection for a right hip condition and atrophy of the right vastus medialis of the oblique quadriceps.  

A separate document, also entitled "Notice of Disagreement" was dated November 1, 2009 and received at the RO on January 25, 2010.  This communication expressed disagreement with the January 2009 rating decision with respect to the denial of the issues of service connection for a right hip condition and atrophy of the right vastus medialis of the oblique quadriceps.

For the purposes of filing a Notice of Disagreement to initiate an appeal of any adverse action or determination by an agency of original jurisdiction, such notice must be made within one year of the date the Veteran was notified of the rating decision in question.  38 C.F.R. § 20.302 (2010).  

In light of the two documents of record which expressed disagreement with the January 2009 rating decision and the laws and regulations pertaining to the filing of a Notice of Disagreement under 38 U.S.C.A. § 7105, the Board must remand this issue to the RO for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of his current polyarthralgia, to include atrophy of the left leg, a lumbosacral condition and a left hip condition, if found to be present.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran have a current diagnosis of polyarthralgia, atrophy of the left leg, a lumbosacral condition or a left hip condition?  If so, please specify the diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran has a current diagnosis of polyarthralgia, atrophy of the left leg, a lumbosacral condition or a left hip condition, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty for training on March 1979 to June 1979 and on active duty from April 1981 to November 1982; or, (ii) that such condition was caused by any incident or event that occurred during such periods; or, (iii) that such condition, is related to or was aggravated by his service-connected bilateral knee disorders?  

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the question posed with the use of "as likely", "more likely", or "less likely" language.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2.  The RO should properly develop and adjudicate the issue of whether a timely Notice of Disagreement has been received with respect to the issues of service connection for a right hip condition and atrophy of the right vastus medialis of the oblique quadriceps which were denied in a January 2009 rating decision.  If the RO determines that a timely Notice of Disagreement on this issue was filed, then the Veteran and his representative should be provided with a statement of the case as required by 38 U.S.C.A. § 7105(d) (West 2002) as to this issue, with citations to the controlling law and regulations and afforded the opportunity to file a substantive appeal.  If the RO determines that a timely Notice of Disagreement on this issue was not filed, then the Veteran and his representative should be provided a written notice that addresses the timeliness issue and of his right to appeal the same in accordance with 38 U.S.C.A. § 7105 (West 2002).  The issue concerning either service connection for the right hip condition; or, the timeliness of the Notice of Disagreement with respect to the January 2009 rating decision denying service connection for the right hip condition, should be returned to the Board only if the Veteran has initiated and perfected an appeal as to either of the issues, by having filed a timely Notice of Disagreement, followed by a Statement of the Case, and substantive appeal, and a timely Substantive Appeal.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remains denied for the issue of service connection for polyarthralgia, claimed as atrophy of the left leg, a lumbosacral condition and a left hip condition, to include as secondary to a service-connected bilateral knee disorder, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


